UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7636



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,


          versus


DANILO MONTOYA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (CR-99-88; CA-02-2233-6)


Submitted:   March 25, 2004                 Decided:   March 30, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Danilo Montoya, Appellant Pro Se. Arthur Bradley Parham, OFFICE OF
THE UNITED STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Danilo Montoya seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

The order is not appealable unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). We have independently reviewed the record

and conclude that Montoya has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   We deny Montoya’s motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      DISMISSED




                                   - 2 -